Filed 9/23/20 P. v. Martinez-Delgado CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                             DIVISION TWO


 THE PEOPLE,                                                         B303417

           Plaintiff and Respondent,                                 (Los Angeles County
                                                                      Super. Ct. No. VA064201)
           v.

 JESUS MARTINEZ-DELGADO,

           Defendant and Appellant.


THE COURT:

       Jesus Martinez-Delgado appeals an order denying his
petition for a writ of coram nobis.
       Appellant was charged with two felony drug offenses. On
May 11, 2001, he pleaded guilty to possession of cocaine base for
sale. (Health & Saf. Code, § 11351.5.) The court found a factual
basis for the plea. It sentenced appellant to 120 days in jail and
three years of formal probation.
       In April 2004, appellant ran a red light at high speed,
nearly colliding with a police patrol car. When stopped, he failed
to produce a driver’s license and said he was on probation for a
narcotic offense. During a probation search, officers found a
plastic bag with $1,320 in cash hidden in the dashboard, bullets,
and bags hidden in the car door panels containing 24.95 grams of
tar heroin and 22.79 grams of cocaine base. As a result, the court
revoked appellant’s probation and sentenced him to the midterm
of four years in prison.
       In 2019, appellant petitioned for a writ of coram nobis,
alleging ineffective assistance of counsel. Counsel purportedly
failed to advise appellant that entering a guilty plea made him
subject to mandatory deportation. Appellant declared that he
would have elected to proceed to trial, had he received proper
advice. The court denied the petition.
       We appointed counsel to represent appellant in his appeal
from the denial of his petition. After examining the record,
counsel filed an opening brief raising no issues. (People v. Wende
(1979) 25 Cal. 3d 436, 441–443.) We advised appellant that he
could personally submit any contentions or issues that he wished
to raise on appeal. He did not submit a supplemental brief.
       In his signed guilty plea, appellant initialed boxes stating
he discussed each waiver of his rights and consequence of his plea
with his attorney and “I understand that if I am not a citizen of
the United States, the conviction for the offense charged may
have the consequences of deportation.” At the plea hearing,
appellant was warned, “If you are not a citizen, you are hereby
advised that a conviction of the offense for which you have been
charged may have the consequences of deportation.” The record
supports the court’s finding that appellant “was clearly advised of
the consequences of possible deportation” when he entered his
plea.




                                   2
      We have reviewed the entire record and are satisfied that
no arguable issue exists. (People v. Wende, supra, 25 Cal.3d at
pp. 441–443; People v. Kelly (2006) 40 Cal. 4th 106, 125–126.) The
order denying appellant’s petition is affirmed.
      NOT TO BE PUBLISHED.




____________________________________________________________
LUI, P. J.       ASHMANN-GERST, J.          HOFFSTADT, J.




                                  3